Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The limitation of claim 1-17 that recite(s) a device configured to is/are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e., the claim uses a term that is a substitute for “means”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord et al (US 20150324945).
Regarding claim 1, Lord et al disclose a system for automatic scheduling of vehicles, the system comprising: 
a network access device (Fig. 1, #18) configured to receive scheduling information corresponding to at least one travel request and including a user-selected starting location and a user- selected destination location (paragraph 98, lines 8-12); 
a memory (Fig. 2A, #220) configured to store map information including road information and preselected vehicle stops (Fig. 4c); and 
a processor (Fig. 2B, #230) coupled to the network access device and the memory (Fig. 2B) and configured to: 
identify available vehicles to transport passengers, determine routes for the available vehicles to travel, the routes including vehicle stops (Fig. 4c) and being determined based on the scheduling information (paragraph 115, line 4-8), the road information, and the preselected vehicle stops (Fig. 4c), and control the network access device to transmit the identified routes to the available vehicles (paragraph 149, lines 1-12).  
Regarding claim 11, Lord et al disclose a system for automatic scheduling of vehicles, the system comprising: 
a network access device (Fig. 1, #18) configured to receive vehicle stop locations corresponding to locations at which vehicles have at least one of stopped for a predetermined amount of time or parked; 
a memory (Fig. 2A, #220) configured to store map information including road information and preselected vehicle stops (Fig. 4c); and 
a processor (Fig. 2B, #230) coupled to the network access device and the memory (Fig. 2B) and configured to: 
identify available vehicles to transport passengers, determine routes for the available vehicles to travel (paragraph 149, lines 1-12), the routes including vehicle stops and being determined based on the vehicle stop locations (Fig. 4c), the road information, and the preselected vehicle stops, and control the network access device to transmit the identified routes to the available vehicles (paragraph 149, lines 1-12).  
Regarding claim 18, Lord et al disclose a method for automatic scheduling of vehicles, the method comprising: 
receiving, by a network access device (Fig. 1, #18), scheduling information corresponding to at least one travel request and including a user-selected starting location and a user-selected destination location (paragraph 115, line 1-8); 
storing, in a memory (Fig. 2A, #220), map information including road information and preselected vehicle stops (Fig. 4c); 
identifying, by a processor (Fig. 2B, #230), available vehicles to transport passengers (paragraph 149, lines 1-12); 
determining, by the processor, routes for the available vehicles to travel based on the scheduling information (paragraph 98, lines 8-12), the road information, and the preselected vehicle stops, the routes including vehicle stops (Fig. 4c); and 
controlling, by the processor, the network access device to transmit the identified routes to the available vehicles (paragraph 149, lines 1-12).  
Regarding claims 2 and 13, Lord et al disclose the limitations indicated above and further disclose wherein: at least one of: the network access device is further configured to receive public transportation schedules, or the memory is further configured to store the public transportation schedules (paragraph 97, lines 1-13); and the processor is further configured to identify the routes for the available vehicles to travel based on the public transportation schedules (paragraph 99, lines 1-14).  
Regarding claims 3 and 14, Lord et al disclose the limitations indicated above and further disclose wherein the processor is further configured to identify regions for each of the available vehicles to be located based on the scheduling information, the road information, and the preselected vehicle stops before identifying the routes, and to control the network access device to transmit the identified regions to corresponding vehicles of the available vehicles (paragraph 132, lines 10-22).  
Regarding claim 4, Lord et al disclose the limitations indicated above and further disclose wherein the at least one travel request includes a premium travel request including a specific pickup location and a specific drop-off location, and the processor is configured to determine the routes by determining at least one route that includes the specific pickup location and the specific drop-off location corresponding to the premium travel request (paragraph 195, lines 1-19).  
Regarding claims 5, 15 and 20, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive traffic data corresponding to vehicle traffic or human traffic at various locations, and the processor is further configured to determine additional routes with additional vehicle stops or to change the vehicle stops of the determined routes based on the traffic data (paragraph 101, lines 1-8).  
Regarding claim 6, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive weather data corresponding to weather events in a predetermined location, and the processor is further configured to determine the routes further based on the received weather data (paragraph 78, lines 1-14).  
Regarding claims 7 and 16, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive vehicle stop locations corresponding to locations at which independent vehicles have at least one of stopped for a predetermined amount of time or parked, and the processor is 28 4851-7058-7800Attorney Docket No. 15269-37600 further configured to determine additional routes with additional vehicle stops or to change the vehicle stops of the determined routes based on the received vehicle stop locations (paragraph 112, lines 1-8).  
Regarding claims 8 and 19, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive vehicle sensor data corresponding to sensor data detected by sensors of multiple vehicles, and the processor is further configured to determine the routes further based on the vehicle sensor data (paragraph 85, lines 1-6).  
Regarding claim 9, Lord et al disclose the limitations indicated above and further disclose wherein the processor is further configured to perform an artificial intelligence algorithm based on historical data, and to determine the routes using the artificial intelligence algorithm (paragraph 87, lines 1-15).  
Regarding claims 10 and 17, Lord et al disclose the limitations indicated above and further disclose comprising an edge server having an edge network access device configured to communicate with the network access device and to receive real-time location data corresponding to a real-time location of at least some of the vehicles, and an edge processor coupled to the edge network access device and configured to: receive the determined routes and the scheduling information, the road information, and the preselected vehicle stops via the edge network access device (paragraph 104, lines 1-15); and adjust at least one of the determined routes based on the real-time location data, the determined routes, the scheduling information, the road information, and the preselected vehicle stops (Fig. 4c).  
Regarding claim 12, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive scheduling information corresponding to at least one travel request and including a user-selected starting location and a user-selected destination location, and the processor is further configured to determine the routes based on the scheduling information (paragraph 193, lines 1-13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663